DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 7/15/2022 is acknowledged. Claims 9-10 are canceled. Claims 11-21 are new. 
	Claims 1-8 & 11-21 are being examined in this Office Action. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 11, 13-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 2007/0108561) in view of Kobayashi et al. (US 2010/0053388). 
	Re claim 1, Webster teaches, Figs. 3-4, [0018, 0020, 0023], an electronic device, comprising: 
-a carrier substrate (21) having a front mounting face; 
-an electronic chip (30) mounted on the front mounting face of the carrier substrate, the electronic chip having, in its front face, an optical component (301); 
-an encapsulation cover (60) mounted on top of the front face of the carrier substrate (21) and which bounds a chamber within which the electronic chip (30) is situated, the encapsulation cover (60) having a front opening (601) situated in front of the optical component of the electronic chip (30); and 
-an optical element (602), designed to allow light to pass, which covers the front opening of the encapsulation (60) cover and which is mounted to the encapsulation cover (60) within said chamber; 
wherein the optical element (602) includes a central region designed to deviate the light, said central region having an optical axis aligned with the front opening (601). 

    PNG
    media_image1.png
    405
    450
    media_image1.png
    Greyscale

Webster does not explicitly teach the optical element further having a positioning pattern.
Kobayashi teaches the optical element (5) further having a positioning pattern (positional alignment mark 82) (Fig. 4, [0039]). 
As taught by Kobayashi, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Webster to obtain a positioning pattern of the optical element as claimed, because it aids in achieving precise position/high accuracy arrangement of the optical element/chip within a chamber. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kobayashi in combination Webster due to above reason. 
Re claim 2, in combination cited above, Kobayashi teaches the positioning pattern is visible through the front opening (Fig. 4). 
Re claim 11, Webster teaches, Figs. 3-4, [0020, 0023], an electronic device, comprising:
-a carrier substrate (21) having a front mounting face;
-an electronic chip (30) mounted on the front mounting face of the carrier substrate and including an optical component (301);
-a cover (60) mounted to the carrier substrate, said cover delimiting a chamber within which the electronic chip (30) is situated, the cover (60) having a front opening (601) aligned with the optical component (301); and 
-a light passing optical element (602) mounted at the front opening of the cover (60);
wherein the light passing optical element (602) includes a central region designed to deviate the light towards the optical component (301). 

    PNG
    media_image2.png
    693
    774
    media_image2.png
    Greyscale

Webster does not explicitly teach the optical element further having a positioning pattern that is visible through the front opening. 
Kobayashi teaches the optical element (5) further having a positioning pattern (positional alignment mark 82) that is visible through the front opening (21) (Fig. 4, [0039]). 
As taught by Kobayashi, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Webster to obtain a positioning pattern of the optical element as claimed, because it aids in achieving precise position/high accuracy arrangement of the optical element/chip within a chamber. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kobayashi in combination Webster due to above reason. 
Re claim 13, Webster teaches the cover (60) includes a back mounting face (protruding portion) around the front opening (601), said back mounting face including a contact area on which a front face of the optical element (602) rests (Fig. 3). 
Re claim 14, Webster teaches said back mounting surface comprises a local cavity (at right angle of protruding portion and vertical portion of 60, indicated) which is recessed with respect to the contact area to form spaces (small gap) between the front face of the optical element (602) and a bottom of the local cavity (Fig. 3).
Re claim 15, Webster/Kobayashi does not explicitly teach a drop of adhesive located in the local cavity for securing the optical element to the back mounting surface. 
Webster does teach the use of adhesive glue (14) (Fig. 1, [0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Webster to obtain a drop of adhesive for securing the optical element as claimed, because adhesive material is known and widely used in the art for secure elements in a chip package. 
Re claim 17, Webster teaches said local cavity further extends beyond and is uncovered by an edge of the optical element (602) (Fig. 3). 
Re claim 21, Webster teaches the local cavity (indicated) situated at a distance from the front opening (601) and separated from the front opening (602) by the contact area (Fig. 3). 
4.	Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster as modified by Kobayashi as applied to claim 1 above, and further in view of Yang et al. (US 2006/0016973).  
The teachings of Webster/Kobayashi have been discussed above. 
Re claims 3 & 12, Webster/Kobayashi does not teach the optical element comprises a base wafer and a back layer, and wherein the back layer is situated on a side of the optical element facing the electronic chip, and wherein the back layer includes said central region and said positioning pattern (claim 3); and the optical element comprises multiple layers, and wherein the positioning pattern is included within one layer of said multiple layers. 
Yang teaches a lens module (140) with multiple layers facing the electronic chip (130) (Fig. 1, [0012]). 
As taught by Yang, one of ordinary skill in the art would utilize/modify the above teaching and incorporate in to Webster/Kobayashi to obtain the optical element with base wafer and back layer having said central region and said positioning pattern as claimed, because it aids in achieving a thinner package module with lower package cost and excellent yield. Further, it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yang in combination Webster/Kobayashi due to above reason. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 & 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,923,638. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require similar claimed features includes carrier substrate, chip, encapsulation cover with front opening, optical element with visible positioning pattern, etc.
Current Application
1. An electronic device, comprising:
a carrier substrate having a front mounting face;
an electronic chip mounted on the front mounting face of the carrier substrate, the electronic chip having, in its front face, an optical component;
an encapsulation cover mounted on top of the front face of the carrier substrate and which bounds a chamber within which the electronic chip is situated, the encapsulation cover having a front opening situated in front of the optical component of the electronic chip; and
an optical element, designed to allow light to pass, which covers the front opening of the encapsulation cover and which is mounted to the encapsulation cover within said chamber;
wherein the optical element includes a central region designed to deviate the light, said central region having an optical axis aligned with the front opening, and further having a positioning pattern.
10,923,638
1. An electronic device, comprising: 
a carrier substrate having a front mounting face; 
an electronic chip mounted on the front mounting face of the carrier substrate, said electronic chip having an optical component at its front face; 
an encapsulation cover which bounds a chamber in which the electronic chip is situated and which has a front opening situated in front of the optical component of the electronic chip, said encapsulation cover mounted on top of the front face of the carrier substrate; 
an optical element configured to allow light to pass, said optical element including a central region designed to deviate light and a positioning pattern; 

wherein the optical element is mounted on the encapsulation cover over the front opening of the encapsulation cover at a position where the central region deviates light passing through the front opening of the encapsulation cover and wherein the positioning pattern is located between the central region and an edge of the front opening of the encapsulation cover; and an additional mask mounted on the encapsulation cover, which extends in front of the optical element and which has a local opening situated in front of the optical component of the electronic chip.


Allowable Subject Matter
6.	Claims 4-8, 16 & 18 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/28/22